DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/748,045 and response filed on 30 September 2021.

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 8-9, 11-14 in the reply filed on 9/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the ventilated rib” and lacks antecedent basis in the claim.
Claim 8 is unclear how the ventilated rib may receive sights since the claim is drawn to a sight apparatus with a first band clamp member, a second support member, and a third sight support member, where does a sight attach to a rib?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,568,119 issued to Schoemaker et al (Schoemaker).
Regarding Claim 14, Schoemaker discloses a firearm sight comprising a rotating sight apparatus configured to rotate around an outside circumference of a firearm choke tube (14), comprising a tightening/loosening means (lock ring 32) to rotate the sight apparatus in selected positions (fig.5).
Regarding Claim 9, see figure 2.

Claim(s) 1, 3, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,724,761 issued to Bergacker.
Regarding Claim 14, Bergacker clearly discloses all claim limitations, please see figures 8-10.
Regarding Claim 1, Bergacker discloses a first band clamp member (fig.9, 158/160/124) with an inside surface and pad (fig.9, 142), a second support member (fig.9, 122) with upper and lower surface , the opening (within 122) extending the length of the second support member (see figs, 8, 10), the opening configured to receive at least one sight (fig.10)and a third sight support member configured to receive sights (figs, 8, 10).
Regarding Claim 3, see fig.9 element 142 for rotation pad.

Allowable Subject Matter
Claims 2, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641